     Case: 1:20-cv-07307 Document #: 49 Filed: 04/01/21 Page 1 of 3 PageID #:942




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


EPIC GAMES, INC.,
                                                    CASE NO.: 1:20-CV-07307
       PLAINTIFF,

V.
                                                    JUDGE ROBERT W. GETTLEMAN
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                    MAGISTRATE JUDGE SHEILA M. FINNEGAN
       DEFENDANTS.


                                  NOTICE OF DISMISSAL
       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary
Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the
Complaint:
                 NO.                     DEFENDANT NAME
                   4                 Yiwu Zelue Accessories Co., Ltd.
                  10                        Art Decor Store
                  21                        Cosgallery Store
                  41                         Magiclux Store
                  95                          baivua raerse
                  96                           bright faloon
                  99                        COOLWALKER
                 107                   guangzhouyufengshannvlbh
                 110                       hqxKLFuYaVKYu
                 114                             JOEYOU
                 115                              Kifoot
                 117                               klola
                 121                            Ou Zhi Lin
                 125                          sdgdfhfgyhtuj
                 150                         beibei_ping656
                 192                         longtengfei999
                 215                            righturing
                 227                            teknovelty
Case: 1:20-cv-07307 Document #: 49 Filed: 04/01/21 Page 2 of 3 PageID #:943




Dated:    April 1, 2021            Respectfully submitted,

                                   /s/ Alison Carter
                                   Ann Marie Sullivan
                                   Alison Carter
                                   AM Sullivan Law, LLC
                                   1440 W. Taylor St., Suite 515
                                   Chicago, Illinois 60607
                                   Telephone: 224-258-9378
                                   E-mail: ams@amsullivanlaw.com
                                   ATTORNEYS FOR PLAINTIFF
    Case: 1:20-cv-07307 Document #: 49 Filed: 04/01/21 Page 3 of 3 PageID #:944




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on April 1, 2021 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Alison Carter
                                                      Alison Carter
